DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A preliminary amendment was submitted on 09/28/2018. No claims were amended, added, or canceled. Currently, claims 1-3 are pending and are being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (KR 101455087 B1).
Regarding claim 1, Kang discloses a method of controlling an artificial intelligence medical suction device which removes foreign matters in a respiratory organ using a catheter (see translation, pg. 3, paragraph 4), the method of controlling an artificial intelligence medical suction device comprising:
(a)  setting, by a controller 120, a suction pressure of a suction pump (see translation, pg. 3, paragraph 3, “a driving unit for applying a suction force to the suction unit”, pg. 5, paragraph 2, “The driver 30a controls the BLDC motor 30b by transmitting a signal received from the controller 120.”) connected to the catheter (fig. 1, tube unit 110 with catheter reel 113, see pg. 8 of translation, paragraph 8, “The tube portion 110 includes a catheter reel 113 and a tube cover 114. The catheter reel 113 includes a catheter 113a…”) to be a predetermined reference suction pressure (see translation, pg. 7, paragraph 6, “thereby checking the normal pressure” appears to teach or suggest a predetermined reference suction pressure).
(b) moving, by the controller, the catheter forward so that a suction end portion of the catheter is inserted into the respiratory organ (see translation, pg. 19, paragraph 2 “a suction unit capable of automatic suction and catheter insertion”, thus appearing to teach automatic insertion of a catheter, fig. 5 discloses the catheter reel inserted into the bronchus tube); and
(c) analyzing, by the controller, a state of the suction end portion of the catheter based on a variation value of an actual suction pressure “measured” by means of vacuum gauge 60 inside of the catheter (see translation, pg. 7, paragraph 6 “The vacuum gauge 60 is formed on the front surface of the front cover 20a to indicate the suction pressure of the suction unit 10. If the suction pressure of the suction device 10 becomes abnormally high, the vacuum gauge 60 may be formed on the entire surface of the user's respiratory apparatus, thereby checking the normal pressure.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Joseph (US 5819723 A).
Regarding claim 2, Kang discloses substantially the method disclosed in claim 1, but is silent to where, in step (c), when the catheter is maintained with the actual suction pressure measured therein being increased by a predetermined ratio or more for a predetermined time or longer, the controller determines that the suction end portion of the catheter is adsorbed into bronchial tubes.
However, Joseph teaches a endotracheal tube with a suction lumen (abstract), wherein when the catheter is maintained with the actual suction pressure measured therein being increased by a predetermined ratio or more (claim 15, “wherein pressure sensors within the suction control device recognize an acute rise in suction pressure”, thus Joseph appears to teach that the action is taken when a predetermined pressure value is exceeded, NOTE: the ratio would be between the threshold suction pressure over the normal suction pressure), the controller determines that the suction end portion of the catheter is adsorbed to mucosal tissue (claim 15, “tissue caught within the opening of the suction channel”, thus appearing to teach adsorption as claimed) from proximal bronchi (claim 10).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify step (c) of the method disclosed in Kang to include wherein when the catheter is maintained with the actual suction pressure measured therein being increased by a predetermined ratio or more, the controller determines that the suction end portion of the catheter is adsorbed to mucosal tissue, as taught by Joseph, for the purpose of providing a suitable method for automatically terminating applied suction if the channel remains significantly occluded (see Joseph, claim 15, “ followed by termination of applied suction if the 
Kang, as modified by Joseph, is silent to when the catheter is maintained with the actual suction pressure measured therefrom being increased for a predetermined time or longer, and wherein the controller determines that the suction end portion of the catheter is adsorbed to an inner wall of bronchial tubes.
However, Joseph discloses wherein the vacuum is automatically terminated if the channel remains significantly occluded after increasing suction pressure (claim 15). Thus, it appears to suggest that the vacuum is automatically terminated after a predetermined period of time, as the device would not want to keep applying suction pressure for longer than necessary.
Regarding claim 3, Kang discloses an artificial intelligence medical suction device which removes foreign matters from a respiratory organ using a catheter (see translation, pg. 3, paragraph 4), the artificial intelligence medical suction device comprising:
A suction pump 30 (see translation, pg. 3, paragraph 3, “a driving unit for applying a suction force to the suction unit”, pg. 5, paragraph 2, “The driver 30a controls the BLDC motor 30b by transmitting a signal received from the controller 120.”) connected to the catheter 113 (fig. 1, tube unit 110 with catheter reel 113, see pg. 8 of translation, paragraph 8, “The tube portion 110 includes a catheter reel 113 and a tube cover 114. The catheter reel 113 includes a catheter 113a…), and
A controller 120 configured to set a suction pressure of the suction pump to be a predetermined reference suction pressure (see translation, pg. 3, paragraph 3, “a driving unit for applying a suction force to the suction unit”, pg. 5, paragraph 2, “The driver 30a controls the BLDC motor 30b by transmitting a signal received from the controller 120.”, pg. 7, paragraph 6, “thereby checking the normal pressure” appears to teach or suggest a predetermined reference 
But is silent to wherein, when the catheter is maintained with the actual suction pressure measured therefrom being increased by a predetermined ratio or more for a predetermined time or longer, the controller determines that the suction end portion of the catheter is adsorbed to an inner wall of bronchial tubes.
However, Joseph teaches a endotracheal tube with a suction lumen (abstract), wherein when the catheter is maintained with the actual suction pressure measured therein being increased by a predetermined ratio or more (claim 15, “wherein pressure sensors within the suction control device recognize an acute rise in suction pressure”, thus Joseph appears to teach that the action is taken when a predetermined pressure value is exceeded, NOTE: the ratio would be between the threshold suction pressure over the normal suction pressure), the controller determines that the suction end portion of the catheter is adsorbed to mucosal tissue (claim 15, “tissue caught within the opening of the suction channel”, thus appearing to teach adsorption as claimed) from proximal bronchi (claim 10).

Kang, as modified by Joseph, is silent to when the catheter is maintained with the actual suction pressure measured therefrom being increased for a predetermined time or longer, and wherein the controller determines that the suction end portion of the catheter is adsorbed to an inner wall of bronchial tubes.
However, Joseph discloses wherein the vacuum is automatically terminated if the channel remains significantly occluded after increasing suction pressure (claim 15). Thus, it appears to suggest that the vacuum is automatically terminated after a predetermined period of time, as the device would not want to keep applying suction pressure for longer than necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pol (US 20110186053 A1) discloses a catheter tubing set designed to go into the bronchial tubes
Tokunaga (US 20080023005 A1) discloses an intra-tracheal sputum aspirating apparatus that sends signals to the pump to change pump output based on an abnormal aspiration pressure reading
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785